Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 1 of 29 Page ID #2049
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 2 of 29 Page ID #2050
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 3 of 29 Page ID #2051
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 4 of 29 Page ID #2052
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 5 of 29 Page ID #2053




                                        Appendix H*

                        Main Reasons and Other Reasons
                        for Buying a WWE 2K Video Game
                              (Questions A1 and A2)




      A1. What was the main reason why you bought the following WWE 2K video games:
          WWE 2K16, WWE 2K17, and/or WWE 2K18?

      A2. What were the other reasons, if any, why you bought the following WWE 2K video
          games: WWE 2K16, WWE 2K17, and/or WWE 2K18?




  *   All survey respondents were asked Question A1. Only those survey respondents who did not
      say "Don't know" in response to Question A1 were asked Question A2.

  1045                               Jay Survey Strategics LLC                       Appendix H
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 6 of 29 Page ID #2054




  ID          A1.                                      A2.
  419320535   My 10‐year‐old son is a huge fan.        My ten‐year‐old son is a huge fan.
  419481106   I enjoy watching WWE's programming,      The graphics, gameplay, character
              and I enjoy playing the games and        selection, overall fun and value.
              recreating moments from watching it
              on television.
  419688272   It is a challenging game.                Don't know.
  419699535   Don't know.                              Not applicable.
  419821185   For the entertainment and enjoyment      It was A‐list rated. In the last example
              of my children and my family is why I    and answer, I already told you why I
              bought the video, as such.               bought the video.
  419825634   I played it at a friend's house and      Don't know.
              wanted to play it for myself.
  419826183   I'm a WWE fan, and the story modes       Exclusive playable characters and
              and gameplay quality were more than      modes.
              enough to make paying for the game
              worth it.
  419833432   It's fun.                                Don't know.
  419833691   I grew up watching pro wrestling and I   I wanted to wrestle with my favorite
              have a son who likes it.                 wrestlers.
  419834160   My teenage nephew visits me and          For fun and entertainment.
              really loves the game.
  419841938   For a child in the house who enjoys      Don't know.
              playing them.
  419842326   I am a fan of WWE and love the           Don't know.
              games.
  419846915   They are fun and exciting.               Don't know.
  419848576   Casual play.                             I'm a wrestling fan.
  419849111   The action and life‐like figures.        My favorite WWE stars.
  419849443   Fun, entertaining, and exciting.         A good price for the game, and it is a
                                                       lot of fun.
  419854693   I like WWE.                              Don't know.
  419855385   To create a character.                   The game mechanics, character
                                                       variety, and return of story mode.
  419860510   None.                                    Don't know.
  419860950   On sale.                                 Don't know.
  419864405   Because they're very exciting,           Easy to play.
              educational games.
  419870155   To play with a friend.                   Don't know.




  1045                            Jay Survey Strategics LLC                        Appendix H‐1
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 7 of 29 Page ID #2055




  ID          A1.                                       A2.
  419876673   We bought a PlayStation 3. It's from      We bought a PlayStation 3. It's from
              the Microsoft Windows brand, and its      the Microsoft Windows brand, and its
              cover was striking.                       cover was striking.
  419887125   I love the game genre.                    The feeling of watching a real fight
                                                        with good graphics.
  419887557   They're awesome.                          The characters.
  419891722   I have two boys.                          They enjoy playing.
  419900172   Don't know.                               Not applicable.
  419911905   I'm a massive wrestling fan.              I've bought almost every wrestling
                                                        game that's come out since I was a
                                                        child.
  419922475   I like wrestling games.                   Any other specific reason.
  419926172   I have loved past versions of the game. Found them at the store I most
                                                        normally shop at.
  419933328   The challenging moments.                  Don't know.
  420010667   I saw someone playing it and thought None.
              it would be a great addition to my
              collection, so I bought it.
  420040331   My husband and son enjoy playing          Don't know.
              these types of games.
  420041050   Undertaker.                               Don't know.
  420043844   I watch wrestling.                        Don't know.
  420046995   I like them.                              Don't know.
  420177800   I wanted to try it out and play it to see It was a good price.
              what it's about.
  420189332   My husband and sons love wrestling.       None.
  420208009   I saw an advertisement for it, so I       No other.
              decided to buy it.
  420217634   I really enjoy watching wrestling and     I also liked the wrestlers they were
              follow it weekly on TV, so I wanted to including in each year.
              play the game.
  420220929   I liked the showcase modes, and           I liked the additions of wrestling
              playing the career modes with my          legends each game made to the roster.
              custom character.
  420233260   They're great to play.                    Great weekend game.
  420243108   It looked fun.                            It looked different.
  420246857   Don't know.                               Not applicable.
  420287122   I love games.                             Don't know.
  420346395   Don't know.                               Not applicable.


  1045                            Jay Survey Strategics LLC                     Appendix H‐2
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 8 of 29 Page ID #2056




  ID          A1.                                        A2.
  420356294   Because it's fun to play wrestling         To play with my family.
              games, and I hoped Hulk Hogan would
              be in them.
  420356820   I like creating myself as a wrestler and   The showcase modes were fun as well.
              fighting in my career mode.
  420368557   My boyfriend wanted it.                 None.
  420378035   Because I am a huge fan of WWE.         Don't know.
  420401943   I wanted it.                            A good price.
  420403695   For my kid.                             No other.
  420407799   I'm a wrestling fan and the game is a   I just like the game. It can be played
              must‐have.                              with other people.
  420420582   It was on sale.                         Don't know.
  420428977   I've always loved wrestling, and I'm a  To see if they improve, the new
              pro wrestler myself.                    characters, and seeing if it beats the
                                                      last year, or the old ones for that
                                                      matter.
  420440236   My son wanted it.                       No other reasons.
  420595762   For my nephew.                          We like WWE.
  420602628   I like wrestling.                       Don't know.
  420662610   I am a huge fan of WWE and wanted       I like being able to build my own
              to play the games at home.              characters and wrestle against living
                                                      legends.
  420666700   The main reason is, I'm a WWE fan, a I love the brand, and the new
              really big one. I always loved playing  characters and features that are
              the games, also. I get much enjoyment always added.
              from the games.
  420673644   Don't know.                             Not applicable.
  420728806   For my youngest son.                    N/A.
  420730909   Fun and exciting.                       It was a good price.
  420740201   I like WWE.                             Don't know.
  420780950   The video quality and enjoyment.        I enjoy the WWE.
  420784874   I'm a fan of pro wrestling.             Don't know.
  420794060   As a present.                           To play with my brother.
  420800826   I am an avid fan of the franchise and I I want to see the upgrade done to the
              own all of the previous installments.   series.
  420805914   My son likes wrestling.                 He wanted it.
  420818857   I love wrestling.                       I keep up‐to‐date with the new WWE
                                                      games.
  420818862   I like watching WWE.                    Don't know.

  1045                             Jay Survey Strategics LLC                       Appendix H‐3
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 9 of 29 Page ID #2057




  ID          A1.                                      A2.
  420827287   Don't know.                              Not applicable.
  420841792   It was good.                             Don't know.
  420849376   I love wrestling.                        Don't know.
  420850016   I like wrestling.                        Don't know.
  420864019   Don't know.                              Not applicable.
  420870171   The visuals and physics are great, but   Great gameplay.
              above all the WWE stars.
  420922984   I like wrestling games in general.       Don't know.
  420950718   Because I want to play wrestling.        Trying to see what improvements it
                                                       has.
  420955965   I always buy WWE's yearly games.         Multiplayer with friends.
  420961733   It's essentially the only wrestling game I'm a fan of WWE.
              available.
  420962538   For my son and husband.                  They wanted it.
  420966455   Don't know.                              Not applicable.
  420969190   AJ Styles is the best!!!!!               Shinsuke Nakamura can't speak
                                                       English!!
  420985180   My brother came home on leave and There wasn't really any other reason I
              bought my son a PS3 for his birthday, bought this game. It was cheap and he
              and he loves wrestling so I thought it   loves it.
              was perfect.
  421010768   Because it's cool.                       It's cool.
  421011875   I am a wrestling fan and wanted to try Don't know.
              out a modern game in the series.
  421012009   Because I hadn't had a wrestling game To wrestle with all of my favorite
              in a minute. I wanted to see what it     legendary wrestling champs, like Stone
              was about.                               Cold Steve Austin.
  421086774   To play with my family and friends.      To know how to fight through playing.
  421091720   I like to play action sports.            I like the characters in WWE sports.
  421102302   I enjoyed wrestling games growing up, Don't know.
              and figured the newer ones were just
              as much fun if not better, because all
              of the extra moves you can do to
              people and a lot of new wrestlers to
              use.
  421103901   For my son, a big WWE fan.               My son is a big WWE fan.
  421104345   I like WWE.                              Because I wanted it to go with the rest
                                                       of the WWE games I have.
  421107615   I was a WWE fan.                         It's fun.


  1045                            Jay Survey Strategics LLC                      Appendix H‐4
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 10 of 29 Page ID #2058




   ID          A1.                                          A2.
   421109095   Wrestling is a favorite sport of mine,       Don't know.
               and my family and I love to see what
               they come out with every year with
               the game.
   421116042   The kids.                                    Don't know.
   421122692   I like the WWE show and like the game        I like it.
               to play on the PS and Xbox.
   421135407   Because I love playing games like that.      The characters.
               It's closest to the real thing.
   421137255   For my son.                                  Don't know.
   421141576   My son and I enjoy wrestling.                They are fun to play.
   421149130   Because I like them and think they're        Because I like the characters.
               fun.
   421149176   I like wrestling games.                      I like them.
   421149649   Because I've always been a fan.              None other.
   421152647   My son wanted it. We also went to            That was it.
               WWE in Vegas.
   421154436   I like WWE and the characters in             Because I had all the previous
               wrestling, and wanted to play others.        versions. My son likes them.
   421156048   I am a big wrestling fan since an early      I am a big fan of wrestling since an
               age.                                         early age.
   421156212   I'm a fan of WWE.                            None.
   421157606   For the emotion of winning.                  I like to compete.
   421158214   It was very cheap during a sale, and a       I'm tangentially interested in wrestling.
               stream made it look fun.
   421161898   Because it's a pretty bad‐ass game.          No other special reasons.
   421162528   I am a wrestling fan.                        I like to edit.
   421168794   I am a fan of WWE and love the               It was on sale.
               games.
   421174020   Very interesting.                            Don't know.
   421185438   I love this series. It has online play, is   I wanted to complete my collection for
               really fun, and added new favorite           this series of games.
               wrestlers.
   421195816   I like WWE.                                  Don't know.
   421208369   My 3 sons love wrestling.                    Fun to play with each other.
   421228847   For me and my children to play. We all       The price was good. It was on sale.
               enjoy WWE.
   421234603   I love WWE.                                  WWE is one of my favorite things.
   421242425   It looked fun.                               My wife wanted it.

  1045                               Jay Survey Strategics LLC                          Appendix H‐5
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 11 of 29 Page ID #2059




   ID          A1.                                     A2.
   421248225   To test it out and try something new.   It's a free downloadable game off of
                                                       Xbox Live that's available for Gold
                                                       Members.
   421266499   I love this type of game.               I love to watch it on TV.
   421268263   I love WWE. The collector's edition had The collector's edition value.
               cool features.
   421277355   I love those games.                     They are very entertaining, and I love
                                                       competing with my children and
                                                       partner.
   421277979   Don't know.                             Not applicable.
   421283465   I'm a fan of wrestling, and wanted to   Don't know.
               try the games.
   421288481   I'm a professional wrestling fan.       To create my own character.
   421300682   Don't know.                             Not applicable.
   421340699   I saw an attractive advertisement.      Don't know.
   421351999   I love watching, and the characters.    The same.
   421371316   I've always loved playing wrestling     Good graphics and new characters.
               games since I was a kid.
   421372683   My kids like playing it. They like WWE. I play with them sometimes. Their dad
                                                       likes WWE.
   421381431   It was for my son.                      No other reason.
   421408623   I love the WWE.                         Don't know.
   421412347   I bought it for my son and nephew.      Because I like the realness of it. The
                                                       characters are so realistic.
   421419200   It was cheap on the PC.                 None.
   421422999   Video games based on the American       Video games based on the American
               professional wrestling promotion        professional wrestling promotion
               WWE.                                    WWE.
   421459581   I enjoy WWE, and the features and       It was on a Black Friday sale.
               roster looked pretty good.
   421463011   I had played previous games in the      Don't know.
               series and they were a lot of fun.
   421557142   Don't know.                             Not applicable.
   421567313   I like watching WWE very much.          I like watching WWE very much.
   421583295   My daughter watches WWE.                Fun.
   421599691   I like wrestling.                       Don't know.




  1045                             Jay Survey Strategics LLC                     Appendix H‐6
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 12 of 29 Page ID #2060




   ID          A1.                                        A2.
   421629679   I have been a wrestling fan my entire      I love these games. I also follow the
               life. I am also a video game enthusiast,   franchise closely, and my children love
               especially of wrestling games. I have      the games as well.
               been enjoying and playing wrestling
               games since the SmackDown games
               first came out. I love these video
               games.
   421650159   I've been a fan of the series since it     The updated roster.
               began.
   421698215   I love the characters and new cut          Don't know.
               scenes.
   421700435   Wrestling.                                 Don't know.
   421708677   On sale.                                   A gift.
   421714683   To keep up with my collection. I'm a       Just to get them so I could say I got
               big wrestling fan.                         them.
   421718342   Don't know.                                Not applicable.
   421751136   We watch wrestling on TV, and my son       It was on sale, too.
               and husband play it together.
   421758731   For a diversion.                           I like fighting games.
   421782045   I love wrestling.                          The best wrestling.
   421786410   I wanted to see the new wrestlers!         I'm a fan of wrestling.
   421800688   The cover athletes.                        The career mode.
   421805565   Because they brought all the wrestlers     I like action games a lot.
               I grew up on back into it.
   421806311   Just wanted to get it.                     It's all good to me. Nothing bad to say.
   421812247   I'm a huge wrestling fan, and I have       To play with my buddies, and to
               been playing wrestling games since I       explore the rosters and story.
               was a kid. I enjoy the franchise.
   421817777   It is fun to play with your favorite       Don't know.
               characters.
   421823503   I wanted something different. I was        I had a coupon.
               getting tired of first‐person shooters.
   421850409   My son loves it.                           Don't know.
   421857431   One of my favorite games.                  I bought it to play, of course.
   421912084   I love wrestling.                          It's fun to play.
   421929474   I love it.                                 Don't know.
   421942172   A birthday gift for my son.                Don't know.
   421954761   I've always liked these kind of games.     I've always liked this kind of game.
   422223830   I'm a huge fan of WWE.                     Can't recall.


  1045                              Jay Survey Strategics LLC                          Appendix H‐7
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 13 of 29 Page ID #2061




   ID          A1.                                        A2.
   422233345   Don't know.                                Not applicable.
   422285492   I love to play sports video games.         I love to compete.
   422297497   Don't know.                                Not applicable.
   422306211   I'm a big wrestling fan.                   I'm a big wrestling fan.
   422326912   Don't know.                                Not applicable.
   422333039   I like the characters and the fights.      Don't know.
   422334950   Because I love WWE and WWE games.          Fun, great graphics, entertaining.
   422363760   My kids wanted it.                         It's a much better choice than many
                                                          other games they wanted.
   422396406   I like to follow the antics of the         I got a good deal on their prices.
               characters. It's like a good soap opera.
   422402505   I like WWE. It was a bit nostalgic for     Don't know.
               me. It also has online compatibility, so
               my friend and I can play together with
               some of our favorite wrestlers, like
               The Undertaker or Kurt Angle or The
               Rock or even Stone Cold Steve Austin
               or my personal favorite, Andre The
               Giant.
   422407629   I bought these games because I enjoy       It has great gameplay. Will have you
               the sport of wrestling.                    playing the game for hours. Very
                                                          entertaining to me.
   422412994   I've been playing them for 20 years.       Fun.
   422427452   I love wrestling and getting into the      I love wrestling and love watching
               game as if it's real life.                 fights.
   422447688   To play with my friends on a party         Umm, because I like the 2017 fighters.
               night.
   422462897   My son.                                    A good gift.
   422479864   I like watching the storytelling of        Great graphics, fun gameplay, story
               wrestling. I saw an ad and wanted the      mode.
               game to play as my favorite wrestler.
   422515712   As a gift.                                 None.
   422577718   Don't know.                                Not applicable.
   422610750   I really like WWE and their video          I got it on sale at GameStop.
               games.
   422623305   I love WWE.                                It's fun to play.




  1045                              Jay Survey Strategics LLC                         Appendix H‐8
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 14 of 29 Page ID #2062




   ID          A1.                                          A2.
   422637499   I used to watch wrestling, and the           Nostalgia.
               game was on sale. I bought it and
               never really played it, reaffirming to
               me that I have no current interest in
               wrestling. I regret my purchase
               thoroughly.
   422657778   I've bought every game in the series         I said all the reasons in the last
               since WWF SmackDown! was released            question.
               in 1999. I primarily obtain the games
               so that I can play online with friends.
               Also, as a gamer on the Xbox 1 / 360
               consoles, I like to collect achievements
               in the games.
   422659939   I simply love WWE.                           Don't know.
   422661840   To play them, of course.                     No other reason.
   422667151   My kids wanted it.                           It looked entertaining.
   422674955   The challenge and the characters.            Fun, action‐packed.
   422684886   Because I'm into wrestling.                  Nothing comes to mind.
   422687990   I am a fan of WWE.                           Curious of the gameplay.
   422694349   I enjoy watching wrestling, and I also       I also bought these games because
               enjoy playing video games. So it makes       they are just fun to play through as
               sense for me to buy wrestling games,         different wrestlers and see them
               because I get to play as my favorite         perform different moves. I also like the
               wrestlers and compete against other          different modes that you can play
               people. I also like the creation mode in     through, along with having a lot of
               these games and the different                different match types.
               wrestling moves I can do.
   422713469   I liked the moves and graphics.              To play with my son on the Xbox One.
   422714562   I have 9‐year‐old twins who are              Don't know.
               interested in wrestling, but I hate to
               watch it on TV, so we compromised
               and they play it on their PlayStation.
   422744026   I was able to unlock Goldberg.               Just a wrestling fan in general.
   422758887   I've loved wrestling since I was a kid.      They are always fun.
   422814569   I love wrestling, and I like being able to   Great graphics.
               play as my favorite wrestlers.
   422816146   To play it.                                  To have fun.
   422820276   I like this type of game.                    I am a fan of sport games.
   422836076   I'm a WWE fan.                               It has all the characters.
   422845349   Don't know.                                  Not applicable.



  1045                               Jay Survey Strategics LLC                           Appendix H‐9
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 15 of 29 Page ID #2063




   ID          A1.                                        A2.
   422948028   Recommended by a friend.                   I've been a fan, and the game was on
                                                          sale.
   422949964   My son.                                    None. Just gifts.
   422958258   John Cena.                                 John Cena.
   422961613   I was following wrestling and I hadn't     Don't know.
               bought a WWE video game in a while.
   422972954   I like wrestling.                          Don't know.
   423001144   It's fun.                                  It looked entertaining.
   423006927   Change of pace, different kind of          To give my kids some entertainment.
               game.
   423026402   I like it.                                 None.
   423042105   Because I have favorite wrestlers that I   Don't know.
               like, and it's fun to play.
   423045122   It's fun.                                 Don't know.
   423053421   I liked the package.                      I overheard someone talking about it
                                                         at the store.
   423055103   I am a fan of wrestling, so simulating it To play online against my friends.
               though video games is intriguing for
               me.
   423057589   Don't know.                               Not applicable.
   423058514   I enjoy wrestling.                        It was on sale.
   423063787   Because I loved WWE 2K13 so much,         More character creation spaces, and I
               and I saw 2K16 was on sale not long       was looking for more customization.
               after it came out during the Christmas
               season that year, so I got it.
   423066214   Because of team management.               Because of better graphics and a lot of
                                                         female power.
   423076067   I love wrestling games, going all the     I have fun playing them.
               way back to the games on N64. Good
               times.
   423084849   It's very pretty.                         I like the Terminator.
   423093453   I am a big wrestling fan, and liked the I enjoyed the last game.
               graphics on the game.
   423099249   Realistic graphics.                       The vast roster.
   423128529   For my husband and kids.                  Good graphics.
   423130694   Because I had enough money.               Don't know.
   423131723   2K17 had the Steve Austin portion.        Don't know.
               2K18 had a pretty good career mode.



  1045                              Jay Survey Strategics LLC                     Appendix H‐10
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 16 of 29 Page ID #2064




   ID          A1.                                       A2.
   423135602   I am a big fan of WWE, and think the      I like to play dream matches that are
               games are great to play.                  not seen on TV.
   423141896   I really like the WWE.                    Don't know.
   423142473   It's very entertaining.                   Nice.
   423191404   I love the ever‐changing gameplay.        The soundtracks are amazing.
   423201256   I am a big fan of WWE wrestling           I wanted to play them and have an
               sports.                                   experience. Plus, I am a fan of WWE
                                                         wrestling sports.
   423229214   I love WWE, and playing the games is      I played it once, and it was cool.
               cool.
   423233676   It's a very cool game.                    Yes, it sounds fun.
   423235310   Fun to play.                              The action.
   423247995   I like pro wrestling and WWE.             Don't know.
   423252524   My son loves WWE.                         Don't know.
   423257810   Because I like the game and I wanted      So that me and my son can play, and I
               to get it.                                can play when my friends would.
   423258606   Just an impulse buy.                      Don't know.
   423265946   Don't know.                               Not applicable.
   423276688   I like wrestling.                         Don't know.
   423284790   It seemed interesting with realistic      Don't know.
               graphics.
   423289206   For fun.                                Don't know.
   423295335   I like WWE and NXT. I also think 2K     The addition of superstars, titles and
               could do a much better job.             arenas.
   423297140   The reality of the way the wrestlers do I love to see my grandchildren happy.
               their moves, and the action of it all.  Plus, it's fun to get out of yourself
                                                       sometimes.
   423298383   Good wrestling year.                    Cheap price.
   423305245   To play and have fun with.              To learn the moves.
   423316279   Wrestling fan.                          I like wrestling games.
   423316661   I bought the game because I love        I love the competition that it brings
               wrestling, and over the graphics of the when playing other people.
               game.
   423339482   My son loves WWE and wanted the         None.
               game.




  1045                             Jay Survey Strategics LLC                       Appendix H‐11
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 17 of 29 Page ID #2065




   ID          A1.                                       A2.
   423346536   Because I am a wrestling fan. I have      I am a wrestling fan, and also love
               been playing the games since the early    sports games.
               days of the NES. I also love using the
               Create‐a‐Wrestler to be creative. It's
               also fun to play matches that will
               never happen thanks to deaths and
               other impossible odds.
   423364298   I like to watch WWE, so that's why I      I love the gameplay and characters in
               bought these video games. I love to       the game.
               play WWE wrestling games with my
               personal favorite characters.
   423367216   The WWE 2K is a series with more          You can play single player, multiplayer
               than 15 videos of professional            and multiplayer online.
               wrestling games. The WWE 2K18 is the
               same but more real.
   423371559   Just wanting to try it out.               Just wanting to try it out.
   423392795   John Cena.                                Paige.
   423415973   I love wrestling.                         I'm a huge fan.
   423429694   The graphics were nice. The features in   I was always interested in WWE since I
               the game were improved from before,       was little, and I figured I would play
               and I liked the character base.           the game as well.
   423437345   I'm a fan of the wrestlers featured.      For the whole family to enjoy.
   423449872   I love the series.                        Don't know.
   423454372   I thought that the career mode looked     Don't know.
               interesting.
   423461928   The Nintendo Switch port.                 To play with friends.
   423463271   To play with our son.                     Fun and entertaining.
   423463575   To play with friends.                     No.
   423471726   The main reason that I bought those       I love to collect video games.
               games because I like WWE.
   423476292   Because I love wrestling games.           Don't know.
   423508482   It is fun to play.                        Don't know.
   423544507   Big fan of wrestling.                     I enjoy wrestling games.
   423588690   I like wrestling games and creating my    Don't know.
               own character.
   423643709   It's very entertaining.                   I like much.
   423688744   Don't know.                               Not applicable.
   423725096   It's very easy.                           Good music.
   423758789   My son wanted the game.                   A gift for my son.


  1045                             Jay Survey Strategics LLC                        Appendix H‐12
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 18 of 29 Page ID #2066




   ID          A1.                                        A2.
   423771943   For the legendary wrestlers.               It's a game I use when I have just a few
                                                          minutes to kill.
   423789264   Don't know.                                Not applicable.
   423798822   After reading the description and          Don't know.
               seeing the cover of the game, it looked
               interesting, so I wanted to buy it and
               check it out.
   423840620   I enjoy playing, and I always keep         Able to pick and customize my own
               updated on WWE, my favorite game to        player, and the graphics.
               play.
   423862657   My husband loves playing it.               The music is nice and all that.
   423883704   I liked the other WWE games, and           Don't know.
               thought this one would be even
               better.
   423897527   I really like the game.                    I really like the game.
   423901700   Story mode.                                Don't know.
   423916079   Because of its great beach. It is a good   For his career in videogames.
               game and has excellent settings.
   423926181   I like this type of game very much. I      It is an excellent video game.
               love WWE.
   423962488   I enjoy professional wrestling, and like   The gameplay is a lot of fun, and it's a
               the ability to control an entire           good way to pass time and ease
               wrestling universe.                        anxiety.
   423969264   Don't know.                                Not applicable.
   423970641   I am a fan of watching WWE on TV.          I like the competition online.
   423996819   The great game action.                     The cool play. I enjoy watching
                                                          wrestling on TV.
   424001369   It was a popular game.                     On sale.
   424012102   I had not played a wrestling game on       Don't know.
               the current generation of console, and
               I wanted to play with old superstars.
   424019100   Good video game.                           I liked it very much.
   424025209   It is an exciting game, challenging the    Building the character.
               time and enemies.
   424026061   I am a huge wrestling fan, and I like      The graphics and gameplay.
               the experience of playing with the
               superstars.
   424035024   For my child.                              Don't know.
   424062892   Because of the graphics, and it was        Again, the graphics, storyline, and it's
               cool as a game.                            cool as a game.


  1045                             Jay Survey Strategics LLC                         Appendix H‐13
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 19 of 29 Page ID #2067




   ID          A1.                                        A2.
   424110198   I thought they'd be fun.                   On EA Access.
   424114860   The new roster.                            Career mode.
   424115356   I am a fan of the video game series        I love pro wrestling video games.
               and of WWE.
   424118381   My husband loves the WWE games.            Don't know.
   424119959   I like it.                                 No.
   424124792   I used to love and follow WWE/WWF          Just to keep playing the series and
               for most of my life. I've played almost    hope that they made some
               every game that WWE has put out at         improvements year after year.
               one time or another. I like all the
               creation you can do. And the stories
               that are possible to create.
   424127109   Because I wanted a fun multiplayer         None.
               game for me and my boyfriend.
   424130425   I like WWE, and the games can be           They were on sale at the time of
               entertaining.                              purchase.
   424146337   I like the sport. I've always been a fan   My son also wanted it.
               since I was little.
   424156355   I love wrestling.                          Don't know.
   424158258   It looked like a fun game.                 A friend loved it.
   424160021   My daughter wanted these, and I love       To get a special edition of the game,
               WWE also.                                  like the Ric Flair Wooooo! edition.
   424162508   My kids requested this game.               Don't know.
   424170840   A fan.                                     A fan.
   424175780   I've always loved wrestling.               N/A.
   424184024   It's the game my kids wanted that was      None.
               within their preset budget.
   424186886   I'm a big fan of WWE.                      Don't know.
   424187499   It looked fun.                             None.
   424188013   I love wrestling.                          Fun.
   424190507   Because I like to play games and I love    That's about it.
               watching WWE, so I decided to try the
               games and I love them.
   424201472   I'm a fan of this video game and my        Don't know.
               son loves it.
   424209799   I bought them because I love               I also brought it to act as myself in
               wrestling.                                 WWE.




  1045                              Jay Survey Strategics LLC                        Appendix H‐14
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 20 of 29 Page ID #2068




   ID          A1.                                        A2.
   424212229   I bought them because me and my            Because it's fun to play and pass time
               family love getting together and           with nothing better to do.
               playing wrestling games.
   424212901   This game, I like the most. This is best   I like this episode most. I like this so
               of all.                                    much.
   424229672   For my son.                                Don't know.
   424230615   Because my daughter and boyfriend          Don't know.
               like wrestling.
   424233642   I love wrestling.                          I love playing wrestling games.
   424258251   Great characters and better graphics.      The updated cast.
   424260688   The most realistic WWE video game          Awesome game. I love unlocking WWE
               ever! I got the game for my son and        superstars. It's like the WWE 2K17.
               we really enjoy it. It's a fun game that   Easy to control.
               all the kids can play. The graphics are
               really good, and I enjoy it. I haven't
               tried all the features out yet, such as
               creating my own wrestler, but it's fun
               playing as one of the superstars.
               Currently, it's in heavy rotation on the
               Xbox!
   424261764   I am very competitive.                     For being a winner.
   424273204   This game is very real and exciting.       This game is very real and exciting.
   424279791   FIFA 18.                                   For its great platform and great
                                                          technology.
   424292859   The kids.                                  I like WWE.
   424317564   I wanted to play a wrestling video         Don't know.
               game.
   424323851   For my son.                                He wanted it.
   424327175   I bought it due to my like of WWE at       I didn't have a wrestling game with an
               the time, and the ability to make my       updated roster.
               own wrestler.
   424332880   None.                                      None.
   424335592   I like wrestling.                          Don't know.
   424341548   Don't know.                                Not applicable.
   424347376   I've been a fan of wrestling since I was   I try to collect all the WWE games.
               younger.
   424364474   I'm a wrestling fan.                       They are good games.
   424367129   It was the last one that had               To create my own original wrestlers.
               downloadable content for Xbox 360,
               and I love creating my own wrestlers.


  1045                              Jay Survey Strategics LLC                         Appendix H‐15
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 21 of 29 Page ID #2069




   ID          A1.                                          A2.
   424370841   It is fun and I love WWE.                    Don't know.
   424378705   Because I like wrestling.                    Don't know.
   424419597   Big wrestling fan, and have for the          Don't know.
               most part liked their games.
   424427357   For my 10‐year‐old.                          He wanted it.
   424435737   Highly spoken of in social media.            Cheap price.
   424445771   Its new.                                     I loved it.
   424449617   I sort of love the aesthetic that allows     The design aesthetics.
               you to create a character vividly well.
               Other game engines lack it.
   424460846   Don't know.                                  Not applicable.
   424464760   This is an awesome game, and this is         Great graphics and good
               what everyone is playing. I like to          entertainment.
               customize my own characters and the
               game.
   424467170   I've been a fan a long time, and buy         Don't know.
               the new game every year.
   424501672   I'm a fan of WWE and wrestling. I            A fan of WWE.
               wanted to play as my favorites.
   424502745   New.                                         Cheap.
   424523854   Because I'm a big wrestling fan.             I love the sport and the storylines. The
                                                            graphics are amazing.
   424528747   My kids love WWE.                            None.
   424531724   A fun game.                                  Throwing people off.
   424532058   I used to do independent professional        I just liked it.
               wrestling.
   424543074   To get the feel for WWE. I usually play      A different type of game to play.
               UFC.
   424543683   I am a huge WWE fan, so I wanted to          I wanted something to do when WWE
               play as the characters on TV.                didn't come on TV.
   424548106   I needed a wrestling game.                   Stone Cold on the cover.
   424569633   The gameplay.                                The look.
   424577122   Because I like the WWE.                      Because I am a fan.
   424577470   I love the sport. It offers great graphics   My friends have it, so I can play with
               and gameplay.                                them online.
   424577615   The creation suite.                          That's about it.
   424583536   It's really cool and different.              None.
   424587884   I love watching WWE and playing the          It was on promotion and I had to get it.
               videos.

  1045                               Jay Survey Strategics LLC                        Appendix H‐16
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 22 of 29 Page ID #2070




   ID          A1.                                      A2.
   424601353   I've been buying every WWE game          The gameplay of who's going to be in
               since SmackDown! vs. Raw because         the game.
               I'm a diehard wrestling fan.
   424602599   I love the entertainment.                Don't know.
   424611375   This game is very exciting.              I like exciting games.
   424611459   I love the series.                       Wrestling is fun in video games.
   424615071   I love wrestling videos games. I've      I like the game.
               played them all my life.
   424621059   Don't know.                              Not applicable.
   424627821   My son.                                  No.
   424638824   I love wrestling.                        The same.
   424661469   For my son.                              For my son is the only reason.
   424675352   My kids love it.                         My kids and I love it.
   424687562   I enjoyed watching wrestling growing     It's multiplayer, for my family to join in
               up and it has stuck with me through      on the fun.
               adulthood, so I like to play the game.
   424698937   For a Christmas gift for my son.         None.
   424703514   It's fun. My family and I play it.       Just wanted to have it. I like wrestling.
   424717484   A huge wrestling fan.                    I love the graphics.
   424719469   Fun.                                     I love it.
   424733516   Longtime buyers of the series.           Fans of the product.
   424744491   I remembered times playing 2K02.         None, really.
   424763959   I like wrestling.                        It's a good game.
   424789339   Because I like wrestling games.          Don't know.
   424836139   Stone Cold, career story mode, and       I enjoyed wrestling in the '90s, and the
               Goldberg being a pre‐order character.    rosters had a lot of those wrestlers.
   424858387   I like it very much.                     It's great.
   424868673   The game looked interesting.             A fellow friend requested to play.
   424908266   For fun.                                 Entertaining.
   424916312   The features and DLC.                    N/A.
   424937527   New.                                     Cheap.
   424939828   The game is real.                        This game excites me.
   424945227   I like to watch WWE, and I like the      I like to play it.
               game.
   425006269   I wanted to play as my favorite          A huge roster of wrestlers.
               wrestlers.
   425006529   My son wanted the game.                  My son loves wrestling.


  1045                             Jay Survey Strategics LLC                       Appendix H‐17
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 23 of 29 Page ID #2071




   ID          A1.                                         A2.
   425062178   My brother was into those types of          My boyfriend also enjoys playing WWE
               games, so I bought it for him.              games, so I figured it was a good way
                                                           for them to bond.
   425066918   My children wanted it.                      I wanted to play, too.
   425070992   I like wrestling.                           Each game started to get better each
                                                           year, so I took a chance.
   425073051   My son enjoys the game.                     Don't know.
   425074311   Because I love WWE, and I find it very      I find their graphics to be very good.
               entertaining.
   425074853   I always watched WWE as a kid, so I'm       Don't know.
               a big fan of the games.
   425090108   I love it. It is great.                     I love it.
   425092357   WWE 2K17.                                   None.
   425092702   I'm a WWE fan and I enjoy playing the       They were on sale for a few dollars, so
               games. Some of the characters are           I figured I'd grab them. I've been
               memorable, and the fights are               buying them since the SmackDown! vs.
               generally pretty fun.                       Raw series.
   425093317   My kids like wrestling.                     Don't know.
   425096137   It looked fun to play.                      A friend recommended it.
   425097673   I enjoy the sport and wanted to get         I really enjoy those types of games.
               the game to play as my favorite
               wrestlers.
   425133967   It's one of my favorite sports.             Don't know.
   425173544   I always do.                                Don't know.
   425198763   I love wrestling.                           Good value, great game.
   425203510   I enjoy this very much.                     It's a good game.
   425207179   To play as the latest wrestlers.            To create my own storylines.
   425267305   For my children.                            My children recommended it to me.
   425267748   I love wrestling.                           The characters.
   425279291   Because I wanted to play it for the first   Don't know.
               time.
   425301178   I enjoy playing the games                   I enjoy watching the sport, and playing
               competitively and others in my              as my favorite characters in the game
               household like wrestling and wrestling      in general.
               games also.
   425405475   For playing with my son.                    Don't know.
   425659770   Newer and better.                           It's just a fun game.




  1045                              Jay Survey Strategics LLC                       Appendix H‐18
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 24 of 29 Page ID #2072




   ID          A1.                                             A2.
   425718573   Chris Jericho. If he is not in it, I will not   Wrestling games are fun to play couch
               buy it, I will not be purchasing WWE            co‐op with friends and family.
               2K19.
   425746435   I'm not sure at this time.                      I'm not sure at this time.
   425747878   I like Luger, and it's fun, and I follow        I'm a fan of the series. I like fighting
               the series. I'm a fan.                          video games. I really enjoy fighting
                                                               against others in the game. It's fun.
   425752993   I like the characters and the action.           The fun and the arena.
   425763467   Don't know.                                     Not applicable.
   425765020   One of the kids wanted the game as a            Don't know.
               gift.




  1045                                Jay Survey Strategics LLC                            Appendix H‐19
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 25 of 29 Page ID #2073




                                        Appendix I*+^

           Which Wrestlers Were a Reason for Buying a
         WWE 2K Video Game and What Features or Aspects of
            Their Appearance Were Important to Depict
                      (Questions C2 and C4)




      C2. Which wrestler or wrestlers' depiction was a reason why you bought the following
          WWE 2K video games: WWE 2K16, WWE 2K17, and/or WWE 2K18?

      C4. What features or aspects were important to depict of the following wrestler or
          wrestlers' appearance: [WRESTLERS IDENTIFIED IN C2]?




  *   Only those survey respondents who said the depiction of the appearance of particular
      wrestlers was a reason why they bought a WWE 2K game were asked Question C2. Only those
      survey respondents who did not say "Don't know" when asked Question C2, and who also said
      there were particular features or aspects of the appearance of the wrestlers they identified
      that were important to depict were asked Question C4.
  +   A plus sign indicates that this survey respondent mentioned "Randy Orton."
  ^   A caret indicates that this survey respondent mentioned "tattoos."

  1045                                Jay Survey Strategics LLC                         Appendix I
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 26 of 29 Page ID #2074




   ID           C2.                                      C4.
   419320535    Daniel Bryan, Kane, Cena.                Daniel Bryan's beard and his "Yes!"
                                                         arm movements. Kane with red mask,
                                                         and Cena's jean shorts and dimples.
   419481106    I enjoy all of the wrestlers and         Not applicable.
                selections.
   419842326+   Randy Orton Jr.                          Not applicable.
   419855385  Asuka, Finn Balor, Jake Roberts.           All.
   419887557  Don't know.                                Not applicable.
   419891722  All of them, but I liked the graphics.     The design of the face and body.
   419926172  It is very realistic, and makes for        Not applicable.
              awesome gameplay.
   419933328 Don't know.                                 Not applicable.
   420043844^ All of them.                               Their facial expressions and tattoos.
   420046995 All of them.                                All features.
   420217634 Don't know.                                 Not applicable.
   420368557 My boyfriend wanted it for wrestlers        Not applicable.
              he likes.
   420666700 The one that stood out to me is Stone       Facial features.
              Cold Steve Austin.
   420818857 The Undertaker.                             Flames during his entrance. His hat
                                                         and jacket.
   420870171    Kurt Angle.                              Even his hair and face they got right.
   420922984    All of them.                             Not applicable.
   420966455    Don't know.                              Not applicable.
   420969190    Roman Reigns, please come back!!!        Don't know.
   421012009    Stone Cold Steve Austin.                 When he walked out and grabbed the
                                                         cooler, cracked the beer cans, and
                                                         went in.
   421086774    Their faces when I fight.                Their bodies and muscles.
   421109095    John Cena.                               Not applicable.
   421149130    John Cena, the Undertaker and Triple     Not applicable.
                H.
   421156048    Sting, Goldberg and Steve Austin.        I am a big fan of these wrestlers.
   421162528    All of them.                             The realism.
   421351999    The Undertaker.                          His clothes and demeanor.
   421463011    John Cena.                               His wrestling style.




  1045                               Jay Survey Strategics LLC                       Appendix I‐1
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 27 of 29 Page ID #2075




   ID           C2.                                      C4.
   421629679    John Cena is one of my favorites. He     The features of the wrestlers were so
                and the Undertaker are the reasons       lifelike. It is amazing. The graphics are
                why I purchased the games.               fantastic.
   421700435    AJ Styles.                               Don't know.
   421751136+   John Cena, Randy Orton, HHH.             Not applicable.
   421786410    Carlito and John Cena.                  The faces and designs.
   421800688    John Cena.                              His movements.
   421805565    Stone Cold Steve Austin.                He came in drinking beers and kicking
                                                        butt!
   421929474    The look and style.                     Don't know.
   421954761    It has a new lighting engine capable of It has a new lighting engine capable of
                bathing the whole scene, giving it a    bathing the whole scene, giving it a
                much more realistic visual section.     much more realistic visual section.
   422334950    The Undertaker, Big Show, Rey, Kane, Not applicable.
                John Cena.
   422396406    Rowdy Roddy Piper.                      Not applicable.
   422407629    John Cena.                              The graphics on these games is great.
                                                        He looks very realistic.
   422427452    I wanted it because my favorite         I love it so much.
                wrestler was a wrestler.
   422659939    Jeff Hardy.                             All.
   422684886    John Cena, AJ Styles.                   These are some of my favorite major
                                                        wrestlers.
   422694349    Rey Mysterio, Ronda Rousey, Adam        Making sure their appearances were
                Cole, Johnny Gargano, Kurt Angle,       as accurate as possible, along with
                Velveteen Dream, Kairi Sane, Asuka,     them having the same wrestling
                Becky Lynch, Aleister Black.            moves that they do in real life.
   422958258    Don't know.                             Not applicable.
   423066214    Females.                                A lot more are getting added.
   423084849    All.                                    Not applicable.
   423135602    A.J. Styles, Stone Cold Steve Austin,   They actually look like the real people.
                Dean Ambrose, Charlotte, Paige.
   423201256    The ability to customize those          The features of their face and body
                depictions to your liking.              mass, as well as their skin
                                                        color/pigmentation.
   423247995    Sami Zayn, Dusty Rhodes.                Not applicable.
   423295335    Sting.                                  Not applicable.
   423297140    All of them!                            Not applicable.



  1045                              Jay Survey Strategics LLC                         Appendix I‐2
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 28 of 29 Page ID #2076




   ID           C2.                                       C4.
   423298383+   Randy Orton.                              His finishing move.
   423316279    Legends.                                  Not applicable.
   423339482    Roman Reigns.                             Not applicable.
   423346536    Finn Balor and Shinsuke Nakamura. I       The Demon.
                have been a fan of theirs since the
                days of NJPW.
   423364298    I like the animated figures within the    I like Khali, John Cena.
                WWE 2K17 and WWE 2K18 games.
   423415973    John Cena.                                Not applicable.
   423463271    Don't know.                               Not applicable.
   423643709    Don't know.                               Not applicable.
   423688744    Don't know.                               Not applicable.
   423798822    Don't know.                               Not applicable.
   424019100    A friend taught me.                       All are important.
   424025209    Don't know.                               Not applicable.
   424115356    The Undertaker.                           Not applicable.
   424186886    Innovate.                                 Don't know.
   424190507    A.J. Styles and others.                   Not applicable.
   424260688    Although at first it was hard to figure   Dynamic Creation Suite customizes
                out how to get the characters to do       WWE like never before, with an even
                what you wanted, once we figured it       deeper set of customization tools and
                out my kids LOVE this game! We do         the new Custom Match option! The
                keep the volume down, just in case        robust Creation Suite also offers even
                there's something they shouldn't hear.    more detailed features for Create‐a‐
                                                          Superstar, Create‐a‐Video and Create‐
                                                          an‐Arena.
   424273204    Steve Bordon.                             He wears weird makeup.
   424378705    A.J. Styles.                              Don't know.
   424449617    Sasha Banks, A.J. Styles, Cedric          Their apparel.
                Alexander.
   424569633+   Randy Orton.                              His moves.
   424577615    Paige, Naomi, and The Bella Twins.        Not applicable.
   424601353    A.J. Styles and Eddie Guerrero.           A.J. Styles looks fruity, and Eddie didn't
                                                          have a low rider in his entrance.
   424611459 It adds more value to the game.              Facial expressions.
   424615071^ Brock Lesnar.                               How his sword tattoo and his back
                                                          tattoo was gonna be.
   424763959    Roman Reigns.                             His moves.


  1045                               Jay Survey Strategics LLC                         Appendix I‐3
Case 3:18-cv-00966-SMY Document 142-12 Filed 11/08/19 Page 29 of 29 Page ID #2077




   ID         C2.                                        C4.
   424789339  John Cena.                                 Not applicable.
   425066918  All of them.                               Facial impressions for each wrestler.
   425074853  The Rock, Stone Cold, Kurt Angle, The      Don't know.
              Undertaker, Kane.
   425097673 Becky Lynch.                                The accurate look of her character.
   425267748 Seth Rollins.                               Cool.
   425747878^ Brock Lesnar, WWE and IWGP                 The tattoo on the shoulders and chest,
              champion.                                  the corpulence of the fighter, the
                                                         haircut.
   425752993    It is fun, and the characters.           It was the right place and time.
   425765020    The Rock.                                Lookalike.




  1045                               Jay Survey Strategics LLC                      Appendix I‐4
